Exhibit 10.1

[EXECUTION VERSION]

TOWN SPORTS INTERNATIONAL HOLDINGS, INC.

TOWN SPORTS INTERNATIONAL, LLC

SECOND AMENDMENT

TO

CREDIT AGREEMENT

This SECOND AMENDMENT TO CREDIT AGREEMENT (this “Second Amendment”) is dated as
of November 14, 2012 and entered into by and among TOWN SPORTS INTERNATIONAL
HOLDINGS, INC., a Delaware corporation (“Holdings”), TOWN SPORTS INTERNATIONAL,
LLC, a New York limited liability company (the “Borrower”), the Subsidiary
Guarantors listed on the signature pages hereto (each, a “Subsidiary Guarantor”
and, collectively, the “Subsidiary Guarantors”), the financial institutions
listed on the signature pages hereof and executing this Second Amendment (the
“Lenders”) and DEUTSCHE BANK TRUST COMPANY AMERICAS (“DBTCA”), as administrative
agent for the Lenders (in such capacity, the “Administrative Agent”) and is made
with reference to that certain Credit Agreement, dated as of May 11, 2011, as
amended by that certain First Amendment to Credit Agreement, dated as of
August 22, 2012 (as so amended, the “Credit Agreement”), by and among Holdings,
the Borrower, the Lenders (as defined in the Credit Agreement) and the
Administrative Agent. Capitalized terms used herein without definition shall
have the same meanings herein as set forth in the Credit Agreement.

RECITALS

WHEREAS, Holdings, the Borrower and each Lender party hereto desire to amend the
Credit Agreement to increase the aggregate amount of Incremental Term Loan
Commitments available thereunder and to make certain other changes to the Credit
Agreement, in each case, as provided herein;

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

SECTION 1. AMENDMENTS TO THE CREDIT AGREEMENT

 

1.1 Amendments to Section 1.01: Defined Terms.

A. Section 1.01 of the Credit Agreement is hereby amended by adding thereto the
following new definitions, which definitions shall be inserted in proper
alphabetical order:

“Dividend Bonus Payments” shall mean the cash bonus payments made to certain
directors, officers and other employees of Holdings or any of its Subsidiaries
who hold options to purchase Holdings’ Common Stock in an aggregate amount not
to exceed $5,000,000 for all such directors, officers and other employees so
long as all such cash bonus payments are paid on or prior to December 31, 2016
(although no such payments may be made prior to the payment of the Dividend
pursuant to Section 10.03(x)).

“Second Amendment” shall mean the Second Amendment to Credit Agreement, dated as
of November 14, 2012, among Holdings, the Borrower, the Subsidiary Guarantors
party thereto, the Lenders party thereto and the Administrative Agent.

“Second Amendment Effective Date” shall have the meaning provided in the Second
Amendment, which date is November 14, 2012.



--------------------------------------------------------------------------------

B. The definition of “Consolidated EBITDA” appearing in Section 1.01 of the
Credit Agreement is hereby amended by (i) deleting the word “and” appearing at
the end of clause (A)(x) of the first sentence thereof and (ii) inserting the
following text immediately after the text “any retirement of Indebtedness,”
appearing at the end of clause (A)(xi) of the first sentence thereof:

“(xii) the aggregate amount of the Dividend Bonus Payments expensed during such
period, and (xiii) the aggregate amount of fees, costs and expenses incurred in
connection with any amendment, modification or waiver of any Credit Document,
any Permitted Acquisition or similar Investment, or any equity or debt issuance
(in each case, (a) not prohibited under this Agreement and (b) whether or not
consummated) during such period,”

C. The definition of “Cumulative Retained Excess Cash Flow Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text at the end of such definition:

“Notwithstanding the foregoing, the amount of Excess Cash Flow for the Excess
Cash Flow Payment Period ending December 31, 2012 shall be disregarded in
calculating Cumulative Retained Excess Cash Flow Amount.”.

D. The definition of “Incremental Commitment Requirements” appearing in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text immediately prior to the text “a Secured Leverage Ratio”
appearing in clause (ii)(II) of such definition:

“except with respect to the incurrence of Incremental Term Loans pursuant to
Section 2.14(a)(v)(B),”.

E. The definition of “Maximum Incremental Commitment Amount” appearing in
Section 1.01 of the Credit Agreement is hereby amended by inserting the
following text immediately after the text “Section 2.14 prior to such date”
appearing in clause (b)(I) of such definition:

“(other than Incremental Term Loans incurred pursuant to clause (v)(B) of
Section 2.14(a))”.

 

1.2 Amendments to Section 2.14: Incremental Term Loan Commitments.

A. Section 2.14(a) of the Credit Agreement is hereby amended by deleting clause
(v) thereof in its entirety and replacing it with the following text:

“(v) the aggregate amount of all Incremental Term Loan Commitments provided
pursuant to this Section 2.14 and the aggregate principal amount of all
Incremental Term Loans to be made pursuant thereto shall not exceed the sum of
(A) the Maximum Incremental Commitment Amount at such time and (B) $60,000,000
so long as, in the case of this sub-clause (B), such amount is incurred within
10 Business Days after the Second Amendment Effective Date,”.

 

2



--------------------------------------------------------------------------------

1.3 Amendments to Section 4.01: Fees.

A. Section 4.01(h) of the Credit Agreement is hereby amended by deleting the
text “August 23, 2013” appearing therein and inserting the text “November 14,
2013” in lieu thereof.

 

1.4 Amendments to Section 5.01: Voluntary Prepayments.

A. Section 5.01(a)(vi) of the Credit Agreement is hereby amended by deleting the
text “August 23, 2013” appearing therein and inserting the text “November 14,
2013” in lieu thereof.

 

1.5 Amendments to Section 5.02: Mandatory Repayments.

A. Section 5.02(b)(i) of the Credit Agreement is hereby amended by inserting the
following text immediately after the text “$3,750,000 (with such amount to be”
appearing therein:

“(x) increased to the extent that any Incremental Term Loans are added to, and
constitute a part of, the Initial Term Loans as provided in Section 2.14(c) (and
with such increase to be in an amount equal to 5% of the principal amount of the
respective Incremental Term Loans) and (y)”.

B. Section 5.02(e) of the Credit Agreement is hereby amended by inserting the
following text at the end thereof:

“Notwithstanding the foregoing, the Borrower shall not be required to make any
mandatory repayment pursuant to this Section 5.02(e) in respect of the Excess
Cash Flow Payment Period ending December 31, 2012.”.

 

1.6 Amendments to Section 10.03: Dividends.

A. Section 10.03 of the Credit Agreement is hereby amended by (i) inserting the
text “(other than a Dividend in the form of a repurchase of stock of Holdings as
part of a stock buy-back or similar program approved by the Board of Directors
of Holdings)” immediately after the text “prior to the payment or making of such
cash Dividend” appearing in each of clauses (vi) and (vii) thereof,
(ii) deleting the word “and” appearing at the end of clause (viii) thereof,
(iii) deleting the period appearing at the end of clause (ix) thereof and
inserting “; and” in lieu thereof and (iv) inserting the following new clause
(x) immediately following clause (ix) thereto:

“(x) (A) the Borrower may pay a one-time cash Dividend to Holdings, and Holdings
may use such proceeds to pay a one-time cash Dividend, in an aggregate amount
not to exceed $75,000,000, so long as (i) no Default or Event of Default exists
on the date that such Dividend is declared and authorized by the Board of
Directors of Holdings or would exist immediately after giving effect to such
declaration and authorization (but, for this purpose, assuming that the full
amount of such Dividend is paid at such time), (ii) no Default or Event of
Default under Section 11.05 exists at the time of payment of such Dividend or
would result therefrom, (iii) such Dividend is paid on or prior to December 31,
2012 and (iv) no proceeds of Revolving Loans or Swingline Loans are used to fund
such Dividend and (B) to the extent constituting a Dividend, Holdings and its
Subsidiaries may pay the Dividend Bonus Payment.”

 

3



--------------------------------------------------------------------------------

1.7 Amendments to Section 10.06: Transactions with Affiliates.

A. Section 10.06(iv) of the Credit Agreement is hereby amended by inserting the
following text immediately after the text “ordinary course of business”
appearing therein:

“and Holdings and its Subsidiaries may pay the Dividend Bonus Payment”.

SECTION 2. CONDITIONS TO EFFECTIVENESS

Section 1 of this Second Amendment shall become effective only upon the
satisfaction of all of the following conditions precedent (the date of
satisfaction of such conditions being referred to herein as the “Second
Amendment Effective Date”):

A. Amendment. Holdings, the Borrower, the Subsidiary Guarantors and the Required
Lenders shall have signed a counterpart hereof (whether the same or different
counterparts) and shall have delivered (including by way of facsimile (or other
electronic) transmission) their signed counterparts to the Administrative Agent.

B. Amendment Fee. On or prior to the Second Amendment Effective Date, the
Borrower shall have paid to the Administrative Agent, for the ratable benefit of
each Lender that has executed a counterpart to this Second Amendment and
delivered the same to the Administrative Agent on or prior to 12:00 Noon (New
York time) on November 14, 2012, an amendment fee equal to 0.25% of the sum of
(I) the aggregate principal amount of the outstanding Initial Term Loans held by
each such consenting Lender on the Second Amendment Effective Date (but
determined immediately prior to any incurrence of Incremental Term Loans on such
date) and (II) the amount of each such consenting Lender’s Revolving Loan
Commitment on the Second Amendment Effective Date (such fee, the “Amendment
Fee”). For the avoidance of doubt, the Amendment Fee shall not be payable unless
and until the other conditions set forth in Section 2 have been met, except for
the payment of fees pursuant to this Section 2B.

C. Other Fees and Expenses. The Borrower shall have paid all other costs, fees,
expenses and other amounts due and payable pursuant to the Credit Documents and
any other fee due and payable to the Administrative Agent or any affiliate
thereof as may have been separately agreed to by the Borrower and the
Administrative Agent or such Affiliate in connection with this Second Amendment,
including the reasonable fees and expenses of White & Case LLP.

SECTION 3. CREDIT PARTY REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to enter into this Second Amendment and to amend
the Credit Agreement in the manner provided herein, each Credit Party represents
and warrants to each Lender that the following statements are true and correct:

A. Power and Authority. Each Credit Party has the corporate, partnership or
limited liability company power and authority, as the case may be, to execute,
deliver and perform the terms and provisions of this Second Amendment and has
taken all necessary corporate, partnership or limited liability company action,
as the case may be, to authorize the execution, delivery and performance by it
of this Second Amendment. Each Credit Party has duly executed and delivered this
Second Amendment, and this Second Amendment constitutes its legal, valid and
binding obligation enforceable in accordance

 

4



--------------------------------------------------------------------------------

with its terms, except to the extent that the enforceability hereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws generally affecting creditors’ rights and by equitable
principles (regardless of whether enforcement is sought in equity or at law).

B. Approvals. No order, consent, approval, license, authorization or validation
of, or filing, recording or registration with, or exemption by, any governmental
or public body or authority, or any subdivision thereof, is required to be
obtained or made by, or on behalf of, any Credit Party to authorize, or is
required to be obtained or made by, or on behalf of, any Credit Party in
connection with, (i) the execution, delivery and performance of this Second
Amendment or (ii) the legality, validity, binding effect or enforceability of
this Second Amendment (except for those that have otherwise been obtained or
made).

C. No Violation. Neither the execution, delivery or performance by any Credit
Party of this Second Amendment, nor compliance by it with the terms and
provisions hereof, (i) will contravene in any material respect any provision of
any law, statute, rule or regulation or any order, writ, injunction or decree of
any court or governmental instrumentality, (ii) will conflict with or result in
any breach of any of the terms, covenants, conditions or provisions of, or
constitute a default under, or result in the creation or imposition of (or the
obligation to create or impose) any Lien upon any of the property or assets of
any Credit Party or any of its Subsidiaries pursuant to the terms of any
indenture, mortgage, deed of trust, credit agreement or loan agreement, or any
other material agreement, contract or instrument, in each case to which any
Credit Party or any of its Subsidiaries is a party or by which it or any its
property or assets is bound or to which it may be subject, or (iii) will violate
any provision of the certificate or articles of incorporation, certificate of
formation, limited liability company agreement, partnership agreement or by-laws
(or equivalent organizational documents), as applicable, of any Credit Party or
any of its Subsidiaries.

D. Incorporation of Representations and Warranties From Credit Agreement. The
representations and warranties contained in Section 8 of the Credit Agreement
are and will be true and correct in all material respects on and as of the
Second Amendment Effective Date to the same extent as though made on and as of
that date, except to the extent such representations and warranties specifically
relate to an earlier date, in which case they were true and correct in all
material respects on and as of such earlier date; provided, that, if a
representation and warranty is qualified as to materiality, with respect to such
representation and warranty the materiality qualifier set forth above shall be
disregarded for purposes of this condition.

E. Absence of Default. No event has occurred and is continuing or will result
from the consummation of the transactions contemplated by this Second Amendment
that would constitute a Default or an Event of Default.

SECTION 4. ACKNOWLEDGMENT AND CONSENT

Each of Holdings, the Borrower and each Subsidiary Guarantor has read this
Second Amendment and consents to the terms hereof and hereby acknowledges and
agrees that any Guaranty and any Security Document to which it is a party or
otherwise bound shall continue in full force and effect and that all of its
obligations thereunder shall be valid and enforceable in accordance with their
respective terms, except to the extent that the enforceability thereof may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws relating to or affecting creditors’ rights generally and
subject to general principles of equity, regardless of whether considered in a
proceeding in equity or at law, and shall not be impaired or limited by the
execution or effectiveness of this Second Amendment.

 

5



--------------------------------------------------------------------------------

Each Subsidiary Guarantor acknowledges and agrees that (i) notwithstanding the
conditions to effectiveness set forth in this Second Amendment, such Subsidiary
Guarantor is not required by the terms of the Credit Agreement or any other
Credit Document to consent to the amendments to the Credit Agreement effected
pursuant to this Second Amendment and (ii) nothing in the Credit Agreement, this
Second Amendment or any other Credit Document shall be deemed to require the
consent of any Subsidiary Guarantor to any future amendments to the Credit
Agreement as amended hereby.

SECTION 5. MISCELLANEOUS

A. Reference to and Effect on the Credit Agreement and the Other Credit
Documents.

(i) On and after the Second Amendment Effective Date, each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof”, “herein” or words
of like import referring to the Credit Agreement, and each reference in the
other Credit Documents to the “Credit Agreement”, “thereunder”, “thereof” or
words of like import referring to the Credit Agreement shall mean and be a
reference to the Credit Agreement as amended hereby.

(ii) The parties hereto agree that this Second Amendment is a Credit Document.

(iii) Except as specifically amended by this Second Amendment, the Credit
Agreement and the other Credit Documents shall remain in full force and effect
and are hereby ratified and confirmed.

(iv) The execution, delivery and performance of this Second Amendment shall not,
except as expressly provided herein, constitute a waiver of any provision of, or
operate as a waiver of any right, power or remedy of Administrative Agent or any
Lender under, the Credit Agreement or any of the other Credit Documents.

B. Headings. Section and subsection headings in this Second Amendment are
included herein for convenience of reference only and shall not constitute a
part of this Second Amendment for any other purpose or be given any substantive
effect.

C. Applicable Law. THIS SECOND AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK.

D. Counterparts. This Second Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed and delivered shall be deemed an original, but all such
counterparts together shall constitute but one and the same instrument;
signature pages may be detached from multiple separate counterparts and attached
to a single counterpart so that all signature pages are physically attached to
the same document. Any party delivering an executed counterpart of this Second
Amendment by telefacsimile or electronic mail also shall deliver an original
executed counterpart of this Second Amendment but the failure to deliver an
original executed counterpart shall not affect the validity, enforceability, and
binding effect of this Second Amendment.

 

6



--------------------------------------------------------------------------------

[Remainder of page intentionally left blank]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Second Amendment to be
duly executed and delivered by their respective officers thereunto duly
authorized as of the date first written above.

 

TOWN SPORTS INTERNATIONAL HOLDINGS, INC. By:  

LOGO [g440674ex10_1pg008a.jpg]

Name:  

Daniel G Gallagher

Title:  

Chief Financial Officer

TOWN SPORTS INTERNATIONAL, LLC By:  

LOGO [g440674ex10_1pg008b.jpg]

Name:  

Daniel G Gallagher

Title:  

Chief Financial Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI 217 BROADWAY, LLC TSI ALEXANDRIA, LLC TSI ALEXANDRIA WEST, LLC TSI ALLSTON,
LLC TSI ANDOVER, LLC TSI ARDMORE, LLC TSI ARTHRO-FITNESS SERVICES, LLC TSI
ASTORIA, LLC TSI BATTERY PARK, LLC TSI BAY RIDGE 86TH STREET, LLC TSI BAYONNE,
LLC TSI BAYRIDGE, LLC TSI BENSONHURST, LLC TSI BETHESDA, LLC TSI BOYLSTON, LLC
TSI BROADWAY, LLC TSI BROOKLYN BELT, LLC TSI BRUNSWICK, LLC TSI BULFINCH, LLC

TSI BUTLER, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg009a.jpg]

  Name   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI CARMEL, LLC TSI CASH MANAGEMENT, LLC TSI CENTRAL SQUARE, LLC TSI CHERRY
HILL, LLC TSI CHEVY CHASE, LLC TSI CLARENDON, LLC TSI CLIFTON, LLC TSI COBBLE
HILL, LLC TSI COLONIA, LLC TSI COLUMBIA HEIGHTS, LLC TSI COMMACK, LLC TSI
CONNECTICUT AVENUE, LLC TSI COURT STREET, LLC TSI CROTON, LLC TSI DANBURY, LLC
TSI DAVIS SQUARE, LLC TSI DEDHAM, LLC TSI DEER PARK, LLC,

TSI DOBBS FERRY, LLC

TSI DOWNTOWN CROSSING, LLC,

each as a Subsidiary Guarantor By:  

LOGO [g440674ex10_1pg010.jpg]

  Name:   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI DUPONT CIRCLE, INC. TSI DUPONT II, INC. TSI EAST 23, LLC TSI EAST 31, LLC
TSI EAST 34, LLC TSI EAST 36, LLC TSI EAST 41, LLC TSI EAST 48, LLC TSI EAST 51,
LLC TSI EAST 59, LLC TSI EAST 76, LLC TSI EAST 86, LLC TSI EAST 91, LLC TSI EAST
BRUNSWICK, LLC TSI EAST MEADOW, LLC TSI ENGLEWOOD, LLC TSI F STREET, LLC TSI
FAIRFAX, LLC TSI FENWAY, LLC TSI FIRST AVENUE, LLC

TSI FOREST HILLS, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg011.jpg]

  Name:   Daniel G. Gallagher   Title   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI FORT LEE, LLC TSI FRAMINGHAM, LLC TSI FRANKLIN (MA), LLC TSI FRANKLIN PARK,
LLC TSI FREEHOLD, LLC TSI GALLERY PLACE, LLC TSI GARDEN CITY, LLC TSI
GARNERVILLE, LLC TSI GEORGETOWN, LLC

TSI GERMANTOWN, LLC

TSI GLENDALE, LLC

TSI GLOVER, LLC TSI GRAND CENTRAL, LLC TSI GREAT NECK, LLC TSI GREENPOINT, LLC
TSI GREENWICH, LLC TSI HARTSDALE, LLC TSI HAWTHORNE, LLC TSI HERALD, LLC TSI
HICKSVILLE, LLC

TSI HIGHPOINT, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg012.jpg]

  Name:   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI HOBOKEN, LLC TSI HOBOKEN NORTH, LLC TSI HOLDINGS (CIP), LLC TSI HOLDINGS
(DC), LLC TSI HOLDINGS (IP), LLC TSI HOLDINGS (MA), LLC TSI HOLDINGS (MD), LLC
TSI HOLDINGS (NJ), LLC TSI HOLDINGS (PA), LLC TSI HOLDINGS (VA), LLC TSI
HUNTINGTON, LLC TSI INTERNATIONAL, INC TSI IRVING PLACE, LLC TSI JAMAICA
ESTATES, LLC TSI JERSEY CITY, LLC TSI K STREET, LLC

TSI LARCHMONT, LLC

TSI LEXINGTON (MA), LLC

TSI LINCOLN, LLC

TSI LIVINGSTON, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg013.jpg]

  Name   Daniel G Gallagher   Title:   Senior Vice President – Chief Financial  
  Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI LONG BEACH, LLC TSI LYNNFIELD, LLC TSI M STREET, LLC TSI MAHWAH, LLC TSI
MAMARONECK, LLC TSI MARKET STREET, LLC TSI MARLBORO, LLC TSI MATAWAN, LLC TSI
MERCER STREET, LLC TSI MIDWOOD, LLC TSI MONTCLAIR, LLC TSI MORRIS PARK, LLC TSI
MURRAY HILL, LLC TSI NANUET, LLC TSI NATICK, LLC TSI NEW ROCHELLE, LLC TSI
NEWARK, LLC TSI NEWBURY STREET, LLC, TSI NEWTON, LLC

TSI NO SWEAT, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg014.jpg]

  Name:   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI NORTH BETHESDA, LLC TSI NORWALK, LLC TSI OCEANSIDE, LLC TSI OLD BRIDGE, LLC
TSI PARSIPPANY, LLC

TSI PLAINSBORO, LLC

TSI PORT JEFFERSON, LLC

TSI PRINCETON, LLC TSI PRINCETON NORTH, LLC TSI PROVIDENCE DOWNTOWN, LLC TSI
PROVIDENCE EASTSIDE, LLC TSI RADNOR, LLC TSI RAMSEY, LLC TSI READE STREET, LLC
TSI REGO PARK, LLC TSI RIDGEWOOD, LLC TSI RODIN PLACE, LLC TSI SCARSDALE, LLC
TSI SEAPORT, LLC TSI SHERIDAN, LLC

TSI SILVER SPRING, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg015.jpg]

  Name:   Daniel G Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI SMITHTOWN, LLC TSI SOCIETY HILL, LLC TSI SOHO, LLC TSI SOMERS, LLC TSI
SOMERSET, LLC TSI SOUTH BETHESDA, LLC TSI SOUTH END, LLC TSI SOUTH PARK SLOPE,
LLC TSI SOUTH STATION, LLC TSI SPRINGFIELD, LLC TSI STAMFORD DOWNTOWN, LLC TSI
STAMFORD POST, LLC TSI STAMFORD RINKS, LLC TSI STATEN ISLAND, LLC TSI STERLING,
LLC TSI SUNNYSIDE, LLC TSI SYOSSET, LLC TSI UNIVERSITY MANAGEMENT, LLC TSI
VARICK STREET, LLC

TSI WALL STREET, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg016.jpg]

  Name:   Daniel G Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI WALTHAM, LLC TSI WASHINGTON, INC. TSI WATER STREET, LLC TSI WATERTOWN, LLC
TSI WAYLAND, LLC TSI WELLESLEY, LLC TSI WELLINGTON CIRCLE, LLC TSI WEST 14, LLC
TSI WEST 16, LLC TSI WEST 23, LLC

TSI WEST 38, LLC

TSI WEST 41, LLC

TSI WEST 44, LLC TSI WEST 48, LLC TSI WEST 52, LLC TSI WEST 73, LLC TSI WEST 76,
LLC TSI WEST 80, LLC TSI WEST 94, LLC

TSI WEST 115TH STREET, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg017.jpg]

  Name:   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

TSI WEST 125, LLC TSI WEST 145TH STREET, LLC TSI WEST CALDWELL, LLC TSI WEST
HARTFORD, LLC TSI WEST NEWTON, LLC TSI WEST NYACK, LLC TSI WEST SPRINGFIELD, LLC
TSI WESTBOROUGH, LLC TSI WESTPORT, LLC TSI WESTWOOD, LLC TSI WEYMOUTH, LLC TSI
WHITE PLAINS, LLC TSI WHITE PLAINS CITY CENTER, LLC TSI WHITESTONE, LLC TSI
WILLIAMSBURG, LLC TSI WOBURN, LLC

TSI WOODMERE, LLC,

each as a Subsidiary Guarantor

By:  

LOGO [g440674ex10_1pg018.jpg]

  Name:   Daniel G. Gallagher   Title:   Senior Vice President – Chief Financial
Officer

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

DEUTSCHE BANK TRUST COMPANY AMERICAS, as Administrative Agent By:  

LOGO [g440674ex10_1pg019a.jpg]

Name:  

Erin Morrissey

Title:  

Director

By:  

LOGO [g440674ex10_1pg019b.jpg]

Name:  

Carin Keegan

Title:  

Director

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO THE SECOND AMENDMENT (the “Second Amendment”), DATED AS OF THE
DATE FIRST WRITTEN ABOVE, TO THE CREDIT AGREEMENT, DATED AS OF MAY 11, 2011, AS
AMENDED BY THAT CERTAIN FIRST AMENDMENT, DATED AUGUST 22, 2012 (the “Credit
Agreement”), AMONG TOWN SPORTS INTERNATIONAL HOLDINGS, INC., TOWN SPORTS
INTERNATIONAL, LLC, DEUTSCHE BANK TRUST COMPANY AMERICAS, AS ADMINISTRATIVE
AGENT AND VARIOUS LENDERS PARTY THERETO

By executing this signature page as an existing Lender (a “Consenting Lender”),
the undersigned institution agrees to the terms of the Second Amendment and the
Credit Agreement (as amended by the Second Amendment).

 

Deutsche Bank Trust Company Americas By:   DB Services New Jersey, Inc.

Executing as a CONSENTING LENDER:

By:  

 

   Name:      Title:      By:  

 

   Name:      Title:     

 

[Signature Page to Second Amendment to Credit Agreement – Town Sports]